UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: July 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Preferred stocks suffered significant losses during the 12-month period ended July 31, 2008. Worsening conditions in the credit markets prompted waves of selling, at the same time that preferred stocks were hit by a massive influx of new preferred stock issues and waning demand. For the 12 months ended July 31, 2008, John Hancock Preferred Income Fund II returned 13.31% at net asset value (NAV) and 15.65% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average long-term closed-end bond fund returned 15.97%, according to Morningstar, Inc. For the same 12-month period, the Lehman Brothers U.S. Aggregate Index returned 6.15%, and the Merrill Lynch Preferred Stock Hybrid Securities Index returned 9.40% . The Funds underperformance of the Merrill Lynch index stemmed primarily from our larger exposure to tax-advantaged preferred stocks  those eligible for a benefit known as the dividends received deduction (DRD)  which suffered the most from burgeoning supply and, as a result, were among the preferred segments biggest laggards. The Funds current annualized distribution rate was 10.19% at NAV and 10.67% at closing market price on July 31, 2008. Preferred stocks suffered significant losses during the 12-month period ended July 31, 2008. In a period in which most preferred stocks declined, our financial holdings were among our biggest detractors, including Lehman Brothers Holdings, Inc. and Merrill Lynch & Co., Inc., which faltered because of the write-offs stemming from losses in mortgage-backed holdings. In contrast, we enjoyed reasonably good performance from some energy-related and utility companies preferred holdings, including Nexen, Inc., whose profitability improved as energy prices remained high and the U.S. dollar weakened. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect its own opinions. As such they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment concentration makes the Fund more susceptible than a more broadly diversified fund to factors adversely affecting the utilities industry. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Past performance is no guarantee of future results. 6 Preferred Income Fund II | Annual report Portfolio summary Top 10 holdings 1 Nexen, Inc., 7.35% 4.8% PFGI Capital Corp., 7.75% 3.1% DPL Capital Trust II, 8.125% 4.4% ING Groep NV, 7.05% 2.9% MetLife, Inc., 6.50%, Ser B 3.7% PPL Energy Supply LLC, 7.00% 2.8% Interstate Power & Light Co., FPC Capital I, 7.10%, Ser A 2.6% 8.38%, Ser B 3.4% Ocean Spray Cranberries, Inc., Viacom, Inc., 6.85% 3.2% 6.25%, Ser A 2.6% Sector distribution 1 Electric utilities 21% Broadcasting & cable TV 3% Diversified financial services 11% Integrated telecommunication services 3% Diversified banks 9% Movies & entertainment 3% Multi-utilities 8% Regional banks 3% Investment banking & brokerage 7% Consumer finance 3% Life & health insurance 6% Gas utilities 3% Oil & gas exploration & production 5% Agricultural products 3% Multi-line insurance 4% Wireless telecommunication services 2% Real estate investment trusts 4% Other 2% Country concentration 1 United States 86% United Kingdom 4% Canada 5% Spain 1% Netherlands 4% 1 As a percentage of the Funds total investments on July 31, 2008. Annual report | Preferred Income Fund II 7 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 7-31-08 This schedule is divided into three main categories: bonds, common stocks, and preferred stocks. Bonds, common stocks and preferred stocks are further broken down by industry group. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 3.38% (Cost $15,417,864) Electric Utilities 1.16% Entergy Gulf States, Inc., 1st Mtg Bond (Z) 6.200% 07-01-33 BBB+ $5,000 4,482,920 Gas Utilities 2.22% Southern Union Co., Jr Sub Note, Ser A (Z) 7.200 11-01-66 BB 10,550 8,570,166 Issuer Shares Value Common stocks 0.76% (Cost $6,623,646) Multi-Utilities 0.76% PNM Resources, Inc. 248,710 2,912,394 Credit Issuer, description rating (A) Shares Value Preferred stocks 143.34% (Cost $643,848,487) Agricultural Products 3.77% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S)(Z) BBB 160,000 14,530,000 Automobile Manufacturers 0.71% General Motors Corp., 7.25%, Ser 04-15-41 (Z) B 215,050 2,322,540 General Motors Corp., 7.25%, Ser 02-15-52 (Z) B 39,878 431,480 Broadcasting & Cable TV 5.03% CBS Corp., 6.75% (Z) BBB 127,800 2,581,560 Comcast Corp., 6.63% (Z) Baa2 118,500 2,500,350 Comcast Corp., 7.00%, Ser B (Z) BBB+ 615,201 14,346,487 Consumer Finance 4.29% HSBC Finance Corp., 6.00% (Z) AA 72,200 1,476,490 HSBC Finance Corp., 6.88% (Z) AA 310,900 6,827,364 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B (Z) A 143,200 2,799,560 SLM Corp., 6.00% (Z) BBB 196,800 3,262,944 SLM Corp., 6.97%, Ser A (Z) BB 64,000 2,176,000 See notes to financial statements 8 Preferred Income Fund II | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Banks 13.95% BAC Capital Trust II, 7.00% (Z) A+ 22,400 502,880 BAC Capital Trust IV, 5.88% (Z) A+ 51,150 964,689 Bank of America Corp., 6.20%, Depositary Shares, Ser D (Z) A+ 140,000 2,737,000 Bank of America Corp., 8.20% (Z) A1 122,500 2,970,625 Barclays Bank PLC, 7.10%, Ser 3 (Z) A+ 100,000 2,175,000 Fleet Capital Trust VIII, 7.20% (Z) A+ 337,634 7,330,034 HSBC Holdings PLC, 6.20%, Ser A (Z) A 254,600 5,244,760 Lloyds TSB Bank PLC, 6.90% A+ 4,000 3,700,000 Republic New York Corp., 6.25%, Ser HSBC (Z) A+ 50,000 951,500 Royal Bank of Scotland Group PLC, 5.75%, Ser L (Z) A 450,500 7,221,515 Royal Bank of Scotland Group PLC, 7.25%, Ser T A 26,000 520,000 Santander Finance Preferred SA Unipersonal, 6.41%, Ser 1 (Z) A+ 205,000 3,991,350 USB Capital VIII, 6.35%, Ser 1 (Z) A+ 83,000 1,747,150 Wachovia Corp., 8.00% A 457,600 8,776,768 Wachovia Preferred Funding Corp., 7.25%, Ser A A 91,000 1,692,600 Wells Fargo Capital Trust IV, 7.00% (Z) AA 134,700 3,297,456 Diversified Financial Services 16.74% ABN AMRO Capital Funding Trust V, 5.90% (Z) A 403,600 6,740,120 ABN AMRO Capital Funding Trust VII, 6.08% (Z) A 365,000 6,332,750 Citigroup Capital VII, 7.13%(G)(Z) A 364,200 7,589,928 Citigroup Capital VIII, 6.95% (Z) A 611,000 12,158,900 Deutsche Bank Capital Funding Trust VIII, 6.38% (Z) A+ 414,700 8,414,263 Deutsche Bank Contingent Capital Trust II, 6.55% (Z) A+ 357,500 7,368,075 JP Morgan Chase Capital X ,7.00%, Ser J (Z) A 170,000 4,199,000 JPMorgan Chase & Co., 6.15%, Ser E (Z) A 280,400 11,790,820 Electric Utilities 30.40% DPL Capital Trust II, 8.125% (Z) BB+ 22,150 24,963,537 Duquesne Light Co., 6.50% (Z) BB 98,450 3,759,559 Entergy Mississippi, Inc., 7.25% A 108,750 2,745,938 FPC Capital I, 7.10%, Ser A (Z) BBB 625,003 14,868,821 FPL Group Capital Trust I, 5.88% (Z) BBB+ 431,000 10,171,600 Georgia Power Capital Trust VII, 5.88% (Z) BBB+ 100,000 2,380,000 HECO Capital Trust III, 6.50% (Z) BB+ 130,000 3,152,500 Interstate Power & Light Co., 8.38%, Ser B (Z) Baa2 699,500 19,039,551 NSTAR Electric Co., 4.78% (Z) A 15,143 1,255,521 PPL Electric Utilities Corp., 6.25%, Depositary Shares (Z) BBB 130,000 3,103,750 PPL Energy Supply LLC, 7.00% (Z) BBB 638,570 16,123,892 Public Service Electric & Gas Co., 4.18%, Ser B (Z) BB+ 4,805 356,051 See notes to financial statements Annual report | Preferred Income Fund II 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Electric Utilities (continued) Southern California Edison Co., 6.00%, Ser C (Z) BBB 20,000 $1,943,126 Westar Energy, Inc., 6.10% (Z) BBB 73,900 1,652,404 Xcel Energy, Inc., 7.60% BBB 468,500 11,759,350 Gas Utilities 1.59% Southwest Gas Capital II, 7.70% (Z) BB 254,650 6,119,240 Integrated Telecommunication Services 4.06% Telephone & Data Systems, Inc., 6.63% (Z) BBB 155,000 2,834,950 Telephone & Data Systems, Inc., 7.60%, Ser A BBB 666,834 12,843,223 Investment Banking & Brokerage 10.23% Lehman Brothers Holdings Capital Trust III, 6.38%, Ser K (Z) BBB+ 177,000 2,520,480 Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M (Z) BBB+ 46,600 661,254 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C (Z) BBB+ 145,200 3,550,140 Merrill Lynch & Co., Inc., 8.63%, Ser MER BBB+ 130,000 2,671,500 Merrill Lynch Preferred Capital Trust III, 7.00% (Z) BBB+ 360,400 6,725,064 Merrill Lynch Preferred Capital Trust IV, 7.12% (Z) BBB+ 172,200 3,213,252 Merrill Lynch Preferred Capital Trust V, 7.28% (Z) BBB+ 275,000 5,205,750 Morgan Stanley Capital Trust III, 6.25% (Z) A 268,779 5,093,362 Morgan Stanley Capital Trust IV, 6.25% (Z) A 57,000 1,086,990 Morgan Stanley Capital Trust V, 5.75% (Z) A1 311,500 5,588,310 Morgan Stanley Capital Trust VI, 6.60% (Z) A 160,000 3,169,600 Life & Health Insurance 8.93% MetLife, Inc., 6.50%, Ser B (Z) BBB 1,029,550 21,249,912 Phoenix Cos., Inc., 7.45% (Z) BBB 236,200 4,249,238 PLC Capital Trust IV, 7.25% (Z) BBB+ 350,475 7,062,071 Prudential PLC, 6.50% (Z) A 95,807 1,911,350 Movies & Entertainment 4.69% Viacom, Inc., 6.85% (Z) BBB 834,245 18,103,116 Multi-Line Insurance 6.28% Aegon NV, 6.38% (Z) A 355,000 6,045,650 ING Groep NV, 7.05% (Z) A 780,700 16,293,209 ING Groep NV, 7.38% A 88,000 1,886,720 Multi-Utilities 10.68% Baltimore Gas & Electric Co., 6.99%, Ser 1995 (Z) Ba1 39,870 4,117,825 BGE Capital Trust II, 6.20% (Z) BBB 672,200 14,284,250 Dominion Resources Capital Trust I, 7.83% (Z) BBB 8,450 8,539,707 Dominion Resources Capital III, 8.40% (Z) BBB 5,000 5,665,050 DTE Energy Trust I, 7.80% (Z) BB+ 285,750 7,120,890 South Carolina Electric & Gas Co., 6.52% (Z) Baa2 15,000 1,491,095 Oil & Gas Exploration & Production 7.01% Nexen, Inc., 7.35% (Z) BB+ 1,151,100 27,050,850 See notes to financial statements 10 Preferred Income Fund II | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Real Estate Investment Trusts 5.30% Duke Realty Corp., 6.63%, Depositary Shares, Ser J (Z) BBB 449,400 8,628,480 Duke Realty Corp., 6.50%, Depositary Shares, Ser K (Z) BBB 110,000 2,031,700 Duke Realty Corp., 6.60%, Depositary Shares, Ser L (Z) BBB 109,840 2,014,466 Public Storage, Inc., 6.45%, Depositary Shares, Ser X (Z) BBB+ 30,000 572,100 Public Storage, Inc., 7.50%, Depositary Shares, Ser V (Z) BBB+ 307,100 7,216,850 Regional Banks 4.56% PFGI Capital Corp., 7.75% (Z) A 686,000 17,578,750 Reinsurance 0.18% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Z) BBB+ 40,000 692,000 Specialized Consumer Services 0.12% DB Capital Funding X, 7.35% A+ 20,000 454,000 Specialized Finance 0.70% CIT Group, Inc., 6.35%, Ser A (Z) BBB 100,000 1,305,000 Repsol International Capital Ltd., 7.45%, Ser A BB+ 56,092 1,386,033 Thrifts & Mortgage Finance 0.72% Sovereign Capital Trust V, 7.75% BB+ 136,500 2,764,125 U.S. Government Agency 0.33% Federal National Mortgage Assn., 8.25% AA 75,000 1,259,250 Wireless Telecommunication Services 3.07% United States Cellular Corp., 7.50% BBB 559,243 11,855,952 Total investments (Cost $665,889,997) 147.48% Other assets and liabilities, net (47.48%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $14,530,000 or 3.77% of the net assets of the Fund as of July 31, 2008. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement (see Note 7). Total collateral value at July 31,2008 was $499,019,034.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $665,990,925. Net unrealized depreciation aggregated $96,965,133, of which $8,279,073 related to appreciated investment securities and $105,244,206 related to depreciated investment securities. The Fund had the following financial futures contracts open on July 31, 2008: NUMBER OF UNREALIZED OPEN CONTRACTS CONTRACTS POSITION EXPIRATION DEPRECIATION U.S. 10-year Treasury Note 216 Short Sep 2008 $4,104 See notes to financial statements Annual report | Preferred Income Fund II 11 F I N A N C I A L S T A T E M E N T S The Fund had the following interest rate swap contracts open on July 31, 2008: RATE TYPE NOTIONAL PAYMENTS MADE PAYMENTS RECEIVED TERMINATION UNREALIZED AMOUNT BY FUND BY FUND DATE COUNTERPARTY DEPRECIATION $63,500,000 4.37% (a) 3-month LIBOR Nov 2010 Bank of America $1,365,582 63,500,000 3.79% (a) 3-month LIBOR Jan 2011 Morgan Stanley 305,629 Total $1,671,211 (a) Fixed rate See notes to financial statements 12 Preferred Income Fund II | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $665,889,997) $569,025,792 Cash collateral at broker for future contracts 388,800 Receivable for investments sold 867,011 Dividends and interest receivable 2,532,996 Prepaid arrangement fee (Note 7) 358,222 Receivable from affiliates 25,938 Other receivables and prepaid expenses 12,029 Total assets Liabilities Due to custodian 1,216,475 Unrealized depreciation of swap contracts (Note 2) 1,671,211 Payable for futures variation margin (Note 2) 155,250 Committed facility agreement payable (Note 7) 184,000,000 Interest payable (Note 7) 31,838 Payable to affiliates Management fees 9,337 Other 48,091 Other payables and accrued expenses 251,967 Total liabilities Net assets Capital paid-in 500,379,747 Accumulated net realized loss on investments (15,998,818) Net unrealized depreciation of investments, financial futures contracts and swap contracts (98,539,520) Distributions in excess of net investment income (14,790) Net assets Net asset value per share Based on 21,125,906 common shares outstanding  unlimited number of shares authorized with no par value $18.26 See notes to financial statements Annual report | Preferred Income Fund II 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $7,512) $43,235,486 Interest 7,301,869 Total investment income Expenses Investment management fees (Note 3) 5,156,715 Accounting and legal services fees (Note 3) 93,584 Transfer agent fees 31,200 Interest expense (Note 7) 1,326,900 APS auction fees 489,713 Professional fees 139,356 Custodian fees 115,754 Printing fees 106,598 Federal excise tax 80,845 Trustees fees 48,085 Registration and filing fees 31,998 Miscellaneous 19,932 Total expenses Less expense reductions (Note 3) (1,150,114) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (9,198,340) Financial futures contracts (6,292,710) Swap contracts 1,343,164 Change in net unrealized appreciation (depreciation) of Investments (78,780,119) Financial futures contracts (175,568) Swap contracts (3,376,348) Net realized and unrealized loss Distributions to APS Decrease in net assets from operations See notes to financial statements 14 Preferred Income Fund II | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 7-31-07 7-31-08 Increase (decrease) in net assets From operations Net investment income $47,199,624 $44,046,789 Net realized gain (loss) 7,403,042 (14,147,886) Change in net unrealized appreciation (depreciation) (12,431,200) (82,332,035) Distributions to APS (12,832,571) (9,833,938) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (39,230,662) (38,851,045) From net realized gain (9,144,275) (122,530) From tax return of capital  (443,140) From Fund share transactions (Note 4)  Total decrease Net assets Beginning of year 504,924,722 487,510,404 End of year 1 1 Includes distributions in excess of net investment income of $117,650 and $14,790, respectively. See notes to financial statements Annual report | Preferred Income Fund II 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 7-31-04 1 7-31-05 1 7-31-06 7-31-07 7-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 2.31 2.33 2.33 2.24 2.08 Net realized and unrealized gain (loss) on investments (0.17) 1.16 (1.71) (0.24) (4.56) Distribution to APS (0.14) (0.30) (0.50) (0.61) (0.47) Total from investment operations Less distributions to common shareholders From net investment income (2.16) (2.01) (1.86) (1.86) (1.84) From net realized gain (0.22)  (0.30) (0.43) (0.01) From tax return of capital     (0.02) Total distributions Net asset value, end of year Per share market value, end of year Total return at net asset value (%) 5 5 Total return at market value (%) Ratios and supplemental data Net assets applicable to common shares, end of year (in millions) $523 $548 $505 $488 $386 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interest expense) 1.37 1.38 1.36 1.34 1.42 Interest expense (Note 7)     0.30 Expenses before reductions (including interest expense) 6 1.37 1.38 1.36 1.34 1.72 Expenses net of all fee waivers (excluding interest expense) 1.07 1.09 1.06 1.05 1.16 Interest expense (Note 7)     0.30 Expenses net of all fee waivers (including interest expense) 7 1.07 1.09 1.06 1.05 1.46 Net investment income 8 9.11 9.08 9.47 9.18 9.94 Portfolio turnover (%) 14 15 15 19 10 See notes to financial statements 16 Preferred Income Fund II | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights (continued) Period ended 7-31-04 1 7-31-05 1 7-31-06 7-31-07 7-31-08 Senior securities Total value of APS outstanding (in millions) $254 $254 $254 $254  9 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25  Average market value per unit (in thousands) $25 $25 $25 $25  Asset coverage per unit 10 $75,218 $78,290 $74,047 $72,354  Total debt outstanding end of period (in millions) (Note 7)     $184 Asset coverage per $1,000 of APS 11 $3,060 $3,158 $2,988 $2,919  Asset coverage per $1,000 of debt 12     $3,097 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 5 Unaudited. 6 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of gross expenses would have been 0.93%, 0.94%, 0.91% and 0.90% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 7 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net expenses would have been 0.73%, 0.74%, 0.71% and 0.70% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 8 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 6.17%, 6.18%, 6.36% and 6.15% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 9 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on May 28, 2008. 10 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 11 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end. (See Note 5.) 12 Asset coverage equals total net assets plus borrowings divided by the borrowing of the Fund outstanding at period end. (See Note 5.) See notes to financial statements Annual report | Preferred Income Fund II 17 Notes to financial statements Note 1 Organization John Hancock Preferred Income Fund II (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
